Citation Nr: 0428130	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  00-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from December 1976 to December 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of April 1999, which denied service connection for a cervical 
spine disorder, and February 2000, which denied service 
connection for PTSD, hypertension, and a lumbar spine 
disorder.  The Board denied the appeal in a September 2002 
decision, which the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
2003 order, the Court vacated the Board's decision and 
remanded the case for further action.  In accordance 
therewith, the Board remanded the case to the RO in March 
2004.


FINDINGS OF FACT

1.  The appellant does not have PTSD.

2.  The appellant's current hypertension was first 
demonstrated many years after service and it is not 
etiologically related to any in-service occurrence or event.

4.  A cervical spine disorder was first demonstrated many 
years after service and it is not etiologically related to 
any in-service occurrence or event.

5.  Lumbar strain in service was acute and transitory, and 
did not result in any residual disability.  

6.  There is no objective evidence of current lumbar spine 
pathology.


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1101, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2003).


2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1131, and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

3.  A chronic cervical spine disorder, including degenerative 
disc disease, was not incurred in or aggravated during 
appellant's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2003).

4.  A chronic lumbar spine disorder was not incurred in or 
aggravated during appellant's active duty service.  38 
U.S.C.A. §§ 1110, 1131, and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, which requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2003).  

For the reasons discussed below, the Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied, and that any failure to have fully complied with 
these requirements prior to the rating actions on appeal has 
not resulted in any prejudice to the veteran, in either the 
development or the merits of his claims, and, therefore, any 
such error was harmless.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).



A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

With respect to the PTSD claim, by RO correspondence dated in 
November 1999, prior to the rating decision, the veteran was 
requested to provide specific information concerning his 
stressor and his psychiatric condition.  He was also told, 
"[i]f you have any evidence in your possession which you 
feel would help support your claim, please send it to us."  

The veteran was also informed generally, in a letter dated in 
November 1999, that his claim for service connection required 
medical evidence of current disability, and medical evidence 
showing it could be related to service.  He was told that the 
RO would obtain records of VA treatment he identified.  In 
copies of rating decisions dated in April 1999 and February 
2000; in statements of the case dated in April 2000 and June 
2000; and in a supplemental statement of the case dated in 
June 2000, the veteran was informed of the reasons his claims 
were denied, the evidence upon which the decisions were 
based, and the relevant law and regulations.  (While this 
information referred to the information necessary to 
substantiate a well-grounded claim, the explanations centered 
on the underlying merits of the claims.)  In statements 
received in August 1999, September 1999, and November 1999, 
the veteran pointed to evidence regarding individual issues, 
which he either attached, or identified for VA to obtain.  


After the VCAA was enacted, the RO, in January 2001, sent the 
veteran a letter informing him of the change in the law 
resulting from the VCAA.  He was informed of the evidence 
necessary to substantiate his claims, and of the information 
he must provide in order for VA to obtain VA or private 
medical records.  In response, the veteran said, in April 
2001, that he had forwarded all the records he had to the VA.  
He also identified private and VA treatment records.  A 
supplemental statement of the case dated in May 2002 also 
informed the veteran of the evidence necessary to 
substantiate his claims, of the relevant legal authority, and 
of the reasons his claims were denied.

The September 2002 Board decision contained a discussion of 
the evidence relied upon in the decision, the reasons the 
claims were denied, and the pertinent laws and regulations.  
By discussing the reasons the evidence failed to substantiate 
his claims, the veteran was provided additional information 
as to the evidence necessary to substantiate the claims.  

After the Court vacated that decision, the case was remanded 
to the RO to satisfy the duty to notify.  In a letter dated 
in April 2004, the veteran was informed of the evidence of 
record, of the evidence necessary to substantiate his claims, 
and of his and VA's respective obligations in the procurement 
of specified different types of evidence.  The veteran did 
not respond to this letter, although VA, on its own 
initiative, obtained the most recent VA treatment records.  A 
supplemental statement of the case was furnished in August 
2004, which provided additional information regarding his 
claims, including discussions of cumulative evidence obtained 
and reasons why the claims were denied.   

The Board acknowledges that the April 2004 letter was sent to 
the veteran after the RO's decisions in April 1999 and 
February 2000 that are the basis for this appeal.  In this 
case, however, the unfavorable RO decisions that are the 
basis of this appeal was already decided - and appealed -- by 
the time the VCAA was enacted.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  


In this case, as discussed above, the veteran was given 
content-complying notice - particularly in the April 2004 
letter from the RO.  The veteran has also been given proper 
subsequent VA process, as discussed below. 

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

With respect to the duty to assist, the RO obtained service 
medical records, service personnel records, and all 
identified medical records, private and VA.  The veteran also 
requested that VA obtain morning reports and civilian records 
of his incarceration in 1979, in support of his claim for 
PTSD.  However, as will be discussed, the Board finds that 
further development to attempt to verify his claimed 
stressors would not assist in the substantiation of his 
claim.  

II.  Service Connection

After a thorough review of the evidence of record, the Board 
denies the appellant's claims for service connection for PTSD 
and hypertension.  The Board further finds that entitlement 
to service connection for a cervical spine disorder and a 
lumbar spine disorder is also not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993). 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A. Service connection for PTSD.

The veteran contends that he suffers from PTSD as a result of 
an incarceration in service for a crime he did not commit, 
and a sexual assault he experienced during this 
incarceration.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f). See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in The American Psychiatric Association: Diagnostic 
And Statistical Manual Of Mental Disorders, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by the VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.

The Board has considered the appellant's statements submitted 
in support of his contention that he has PTSD as a result of 
his service.  To the extent that his statements represent 
evidence of stressors or continuity of symptomatology, 
without more these statements are not competent evidence of a 
diagnosis of PTSD, nor do they establish a nexus between an 
acquired psychiatric condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
495 (1992).  The appellant has not shown that he has the 
requisite competence to provide a diagnosis of PTSD.

The medical evidence of record does not establish a current 
diagnosis of PTSD.  The service medical records do not 
contain any diagnosis of any psychiatric disorder.  Post-
service, private and VA treatment records dated from 1994 to 
2004 show the veteran was diagnosed with multiple substance 
abuse, personality disorders, and depressive disorder.  The 
only suggestion of PTSD was in a May 2000 VA primary care 
clinic note.  At that time, the veteran reported a history of 
having been raped and unfairly incarcerated in service, and 
the physician rendered a clinical assessment of PTSD, and 
referred the veteran for a mental health consult.  On this 
consult, it was noted that the veteran was requesting 
documentation of a PTSD diagnosis for which he said he had 
been treated in the past.  His counselor reviewed the records 
and informed the appellant that no diagnosis of PTSD was 
documented.  A July 2000 VA psychological consultation report 
noted that psychological testing had resulted in an invalid 
profile.  The examiner, who also reviewed the veteran's 
chart, noted that the veteran had spent 36 months of his 
adult life incarcerated for various crimes.  The clinical 
impression was alcohol and cocaine dependence; depressive 
disorder not otherwise specified; and antisocial personality 
disorder.  On an examination in July 2000, the veteran 
reported that he had started drinking at the age of 17, had 
begun drinking excessively at the age of 18, and began using 
cocaine at the age of 32.  Subsequent records show continued 
diagnoses of substance abuse, personality disorder, and/or 
depressive disorder.  Thus, the preponderance of the evidence 
of record establishes that the veteran does not have PTSD.  

The veteran has requested that morning reports, as well as 
records of his civilian incarceration in 1979, while he was 
on active duty, be obtained.  However, his personnel records 
do not show such an incarceration, although two incidents of 
non-judicial punishment in 1977 were noted.  Morning reports 
would be even less specific.  Moreover, as discussed above, 
the veteran does not have PTSD.  In the absence of proof of a 
current disease or injury, there can be no service 
connection.  See Degmetich v. Brown, 104 F3d 1328 (1997).  
Thus, even assuming that the events occurred as he has 
stated, resulting disability has not been shown; 
consequently, under the circumstances presented by this case, 
further attempts to verify his claimed stressors would not 
help substantiate his claim.  

The Board finds that the evidence establishes that the 
veteran does not have PTSD, and the preponderance of the 
evidence is against the claim for service connection for 
PTSD; thus the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

B. Service connection for hypertension.

The appellant contends that he currently suffers from 
hypertension related to his active service, and that service 
connection for hypertension is therefore warranted.

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Where a veteran 
served continuously for 90 days during a period of war or 
during peacetime service after December 31, 1946, and 
cardiovascular disease, including hypertension, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307, 3.309.

Review of the appellant's service medical records reveals 
that he had a blood pressure reading of 110/80 during his 
September 1976 entrance examination. During service the 
appellant had blood pressure readings of 110/64, 120/84 and 
110/58 in 1978.  There was no diagnosis of, or treatment for, 
hypertension in the service medical records.  On physical 
examination for separation in July 1979, normal 
cardiovascular findings were recorded; the appellant's blood 
pressure reading was 104/60 at that time.  In August 1979, 
the appellant had a blood pressure reading of 116/66.

The evidence of record reveals that the appellant was treated 
by VA physicians post-service.  In January 1995, he had a 
blood pressure reading of 136/82.  In February 1995, he had 
blood pressure readings of 152/86 and 142/88.  The appellant 
was hospitalized twice for substance abuse treatment in 1995, 
and no findings pertinent to hypertension were made.  In 
August 1995, he had a normal EKG with a blood pressure 
reading of 126/64.  The earliest documented instance of 
hypertension occurs in a VA doctor's note dated in November 
1998.  The appellant thereafter received continued treatment 
for hypertension.

In the VA Form 21-526 the appellant submitted in December 
1997, he did not claim service connection for hypertension.  
He submitted his claim for hypertension in November 1998- 
four days after the first documented diagnosis of record.

In weighing the evidence of record, the Board concludes that 
the weight of the evidence is against a finding that any 
hypertension had its onset during the appellant's active 
duty.  No hypertension was noted in-service or at the time of 
separation.  There is no medical documentation until 1998 
that the appellant had abnormally high blood pressure 
readings and/or was diagnosed with any kind of hypertension.  
There is no competent objective clinical evidence of 
hypertension to a compensable degree within one year of the 
appellant's separation from service.  Nor is there any 
competent objective medical opinion that the appellant's 
current hypertension is related to his period of active 
service.

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed 
hypertension and his military service.  While the appellant 
has asserted that his current hypertension had its onset 
during service, his assertions of medical causation alone are 
not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions. Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this regard it is noted that 
service medical records are negative for abnormal blood 
pressure readings or a diagnosis of hypertensive disease.  
There is no medical opinion of record etiologically relating 
the appellant's current hypertension to any in-service 
occurrence or event.  

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for hypertension.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz, supra.

C. Service connection for a cervical spine disorder.

The veteran contends that he injured his cervical spine in 
service.  There is no evidence in the appellant's service 
medical records of any complaint of, treatment for, or 
diagnosis of, any cervical pathology or neck disorder.  The 
appellant's separation examination dated July 24, 1979, 
showed no complaint or clinical findings associated the neck 
or the cervical spine.

Review of the appellant's post-service medical records 
reveals that he was involved in a motor vehicle accident in 
December 1994, and that he sustained a cervical spine injury 
in that accident.  Significantly, a January 1995 private 
neurosurgeon's medical record describes the post-service 
injury and contains a thorough medical history that does not 
include any mention of a prior neck injury.  The appellant 
complained of neck pain and some low back pain.  On physical 
examination, there was tenderness and some spasm in the neck 
with decreased range of motion.  The neurosurgeon stated that 
a 1994 CT scan of the cervical spine showed small disc 
protrusions at C4-5 and at C5-6 with some impingement on the 
theca.  He rendered diagnoses of cervical myofascial 
syndrome; rule out cervical radiculopathy, right; and 
headaches secondary to above.  

Review of the appellant's post-service VA treatment records 
reveals that the appellant was seen in January 1995, for 
complaints of neck pain.  He reported being in a motor 
vehicle accident in December 1994; he was wearing a cervical 
collar.  Physical examinations conducted in conjunction with 
the appellant's VA hospitalizations in February 1995 and 
August 1995 were within normal limits.  In December 1998, the 
appellant sought treatment for neck pain; he reported being 
in a car accident.  The diagnosis was neck strain.  A May 
1999 treatment note indicated that the appellant was seeking 
treatment for neck pain that stemmed from a December 1998 car 
accident.  A July 2000 note states that the appellant had a 
history of a car accident resulting in a neck injury 
diagnosed as cervical myofascial syndrome.  The physical 
examination was essentially negative.  According to an 
October 2001 note, the veteran said that he had neck trauma 
in 1979 while in the military, in a motor vehicle accident.  
He said that since then, he had been in several motor vehicle 
accidents.  He said he had been having pain in the neck for 7 
to 8 years.  The diagnosis was mild spondylosis in the 
cervical spine, with osteophyte formation and neuroforaminal 
encroachment.  Other recent medical evidence shows a 
diagnosis of degenerative joint disease in the cervical 
spine.  

Service connection may be granted for certain chronic 
diseases, such as degenerative joint disease, if the disease 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of service.  38 C.F.R. §§ 3.307, 
3.309.

However, the first contemporaneous evidence of any cervical 
spine pathology does not occur until about the time of the 
appellant's December 1994 car accident.  When seen in 2001, 
although he reported a history of a neck injury in service, 
he also said that his neck pain had only been present for the 
past 7 to 8 years.  When considered in conjunction with the 
absence of any contemporaneous evidence of a cervical spine 
disability in service, or for many years thereafter, the 
Board finds that the appellant's cervical spine disorder was 
first shown years after service and is not related to 
service.  The preponderance of the evidence is against the 
claim for service connection for a cervical spine 
disability, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 
supra.  

D. Service connection for a lumbar spine disorder

The appellant maintains that he suffers from residuals of a 
low back injury sustained in service.  

A review of the appellant's service medical records reveals 
that he was seen in August 1977, for a complaint of right 
back pain of two months duration after lifting heavy objects.  
The diagnosis was back strain, and the appellant was 
instructed in the proper way to move heavy objects.  In 
September 1977, the appellant had x-rays taken because he 
complained of injuring his back in an auto accident.  
Radiographic interpretation of the AP and lateral spine x- 
rays revealed a normal lordotic curvature, no fracture, 
compression or subluxation.  There was minimal scoliosis at 
L4, and L5 was convexed toward the left.  There was 
congenital spina bifida of the inferior portion of the 
sacrum.  No additional treatment was shown in service.  The 
appellant's separation examination dated July 24, 1979, 
showed no complaint or clinical findings associated with the 
low back or the lumbar spine.

Review of the appellant's post-service medical records 
reveals that he was involved in a motor vehicle accident in 
December 1994.  A January 1995 private neurosurgeon's medical 
record notes that the veteran complained of some low back 
pain.  On physical examination, there was no spasm or 
tenderness present in the low back.  Straight leg raises were 
negative.  The appellant's gait and station were normal.  No 
diagnosis pertaining to the lumbar spine was rendered.  In 
April 1995, the neurosurgeon noted that the appellant was 
complaining of some low back discomfort but that the majority 
of the pain was in the neck.  He further stated that the 
appellant did not show any abnormalities in the low back.  In 
July 1995, the neurosurgeon noted that the appellant reported 
that he occasionally had low back pain.  In March 1996, the 
appellant demonstrated low back tenderness with a suggestion 
of slight tightness in the paralumbar musculature.

Review of the appellant's post-service VA treatment records 
dated from 1994 to 2004 does not show the presence of a 
chronic low back disability.  When the appellant was 
undergoing VA physical therapy for his neck pain in July 
2000, he did not mention any low back pain nor did he seek 
treatment for any lumbar spine condition.  Entries dated in 
December 2001, January 2002, and February 2002 show that the 
veteran requested refills of Percocet for low back and/or 
neck pain.  However, records dated before and after that 
period do not show any diagnosis of, or treatment for, any 
lumbar spine disorder.  Moreover, the three entries noted 
were not based on a physical examination of the veteran.  


Review of all of the evidence of record reveals that the 
appellant was treated for a back strain in 1977 during his 
Army service, but there is no medical evidence of record to 
establish that the in-service back strain was other than 
acute and transitory.  No clinical abnormality as a result of 
the in-service back strain has been medically demonstrated to 
be currently present.  

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that he received 
in-service treatment for a back strain and that this 
condition resolved without sequelae.  Radiographic 
examination of the lumbar spine in 1977 was negative for 
acute pathology.  There is no competent evidence of record of 
any current diagnosis of any lumbar spine disorder.  In this 
regard, the Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not, in 
and of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disability.  Therefore, 
the claim must be denied, and the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz, 
supra. 


ORDER

Service connection for PTSD, hypertension, a cervical spine 
disorder, and a lumbar spine disorder is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



